Name: Commission Regulation (EEC) No 1684/89 of 14 June 1989 adopting exceptional measures for the market in beef and veal in Italy
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  Europe;  health
 Date Published: nan

 No L 164/24 Official Journal of the European Communities 15. 6. 89 COMMISSION REGULATION (EEC) No 1684/89 of 14 June 1989 adopting exceptional measures for the market in beef and veal in Italy Whereas, foresable market conditions make it necessary to provide storage periods of between three and five months ; whereas, in order to improve the efficiency of the scheme be laid down enabling the applicants to benefit from advance payment of the aid subject to a security ; Whereas, in view of the exceptional circumstances in the beef market and in order to encourage operators to make use of private storage it should be provided that, for a limited period, products under a private storage contract should be able at the same time to be placed under the system laid down in Article 5 ( 1 ) of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products Q, as amended by Regulation (EEC) No 2026/83 (8) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 23 thereof, Whereas, because of the outbreak of foot-and-mouth disease in certain production regions in Italy, the transport of live bovine animals and certain fresh beef and veal products from the said regions of Italy has been temporarily prohibited pursuant to national protective measures against foot-and-mouth disease in Italy ; Whereas, in order to take account of the limitations to free circulation resulting from the situation, exceptional measures to support the market must be taken in the regions concerned ; Whereas it is therefore appropriate to fix private storage aid for certain senstitive products coming from the aforesaid regions in accordance with detailed implementing rules for the granting of private storage aid in the beef and veal sector adopted by Commission Regulation (EEC) No 1091 /80 (3), as last amended by Regulation (EEC) No 3492/88 (4) ; Whereas, in order to limit the dangers of infection, encouragement should be provided for the boning of meats before they are placed in storage by means of a slight increase in the aid normally granted for the storage of bone-in meat and whereas, for the same reason, the Italian authorities should be authorized to designate the places of storage ; Whereas Article 3 of Council Regulation (EEC) No 989/68 (5), as amended by Regulation (EEC) No 428/77 (6) provides that, if the market situation so requires ; the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for specific storage period, amounts to be added or reduced in the event of that period being extended or cultailed should also be fixed ; Whereas, in order to prevent the financing of normal private storage, it appears desirable to fix minimum quantities ; Whereas provision should be made for the possibility of reducing the storage period where meat removed from storage is intended for export, whereas proof that the meat has been exported must be supplied as in the case of refunds, in accordance with Commission Regulation (EEC) No 3665/87 (9), as last amended by Regulation (EEC) No 3993/88 ( 10), whereas, except in cases where the stored products are put under a system requiring export in their totality, it is appropriate to provide that, subject to certain conditions, a limited quantity may be withdrawn from store without subsequent export ; whereas provisions should be made for the calculation of aid and the release of security where the storer has not respected certain obligations ; Whereas Article 5 (2) of Council Regulation (EEC) No 805/68 provides that intervention measures shall be applied on the basis of the Community scale for the classification of carcases of adult bovine animals established by Council Regulation (EEC) No 1208/81 ("); Whereas, so that the Commission may monitor closely the effect of the private storage scheme, Italy must communicate the necessary information ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 114, 3 . 5 . 1980, p. 18 . (4) OJ No L 306, 11 . 11 . 1988, p. 20 . 0 OJ No L 169, 18 . 7. 1968 , p. 10 . (') OJ No L 61 , 5 . 3 . 1977, p. 17. 0 OJ No L 62, 4. 3 . 1980, p. 5. (8) OJ No L 199, 22. 7. 1983, p. 12. O OJ No L 351 , 14. 12 . 1987, p. 1 . ( 10) OJ No L 354, 22 . 12. 1988, p. 22. (" OJ No L 123, 7. 5 . 1981 , p. 3 . 15. 6 . 89 Official Journal of the European Communities No L 164/25 HAS ADOPTED THIS REGULATION :  the half-carcase shall have a minimum average weight of 110 kilograms,  the hindquarter shall mean : (a) the rear part of the half-carcase cut in a manner known as 'pistola' with a minimum of five cut ribs and a maximum of eight ribs and with minimum average weight of 55 kilograms ; it is cut straight to the hip bone and then parallel to the fillet so that this is practially free from attached parts of the flank, or (b) the rear part of the half-carcase cut in the manner known as 'straight' with a minimum of three ribs and a maximum of five ribs and with a minimum average weight of 55 kilograms.  the forequarter shall mean : (a) the front part of the half-carcase cut, in the manner known as 'pistola' with a minimum of five ribs and a maximum of eight ribs and with a minimum average weight of 55 kilograms, the flank being attached to the forequarter ; or (b) the front part of the half-carcase and in a manner known as 'straight' with a minimum of eight ribs and a maximum of 10 ribs and with a minimum average weight of 55 kilograms. 4. Carcases and half-carcases shall be presented in accordance with point 2 (a) and (b) of Annex III to Regulation (EEC) No 859/89 . Article 1 1 . Applications for aid for the private storage of one of the presentations of adult bovine animals defined in Article 2 may be submitted to the Italian intervention agency until 30 June 1989 . If the quantities in respect of which contracts have been applied for or the market situation make it advisable, the deadline for the submission of aplications may be changes. 2. The amounts of aid by tonne of product, bone-in are fixed in the Annex hereto for each of these presentations, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 1091 /80 . In the case of all the bone-in meat being deboned before storage the amounts of aid set out in the Annex shall be raised by ECU 40 per tonne. The amounts of aid shall be adjusted if the period of storage is extended or reduced. The supplements per month and deductions per day for each of the presen ­ tations referred to in Article 2 are fixed in the Annex hereto. 3 . Subject to the provisions of this Regulation, the provisions of Regulation (EEC) No 1091 /80 shall apply. Article 3 1 . The minimum quantity per contract shall be 15 tonnes expressed as bone-in meat. 2. The contract may only cover unboned meat of one of the presentations referred to in Article 2. 3 . The Italian authorities may designate the places of storage in the light of veterinary requirements. 4. Placing in storage must be carried out within 28 days of the date of conclusion of the contract. 5 . The security shall be declared forfeit if the application for a contract is withdrawn. Article 2 1 . Only products obtained from adult bovine animals reared in local health units in which foot-and-mouth disease has been detected and which have not been declared free of the disease shall qualify for private storage aid. Products obtained from adult bovine animals rared in local health units in which no cases of food-and-mouth disease have been recorded for three months shall not qualify for this aid. Modifications to be boundary of the infection zone shall be immediately notified by the Italian authorities to the Commission . 2. Private storage can only be granted for meat classified in accordance with the Community scale for the carcase classification as laid down in Regulation (EEC) No 1208/81 and identified in accordance with Article 4 (3) (d) and (e) of Commission Regulation (EEC) No 859/89 (2). 3 . For the purposes of this Regulation :  the carcase shall have a minimum average weight of 220 kilograms, Article 4 1 . Subject to the provisions laid down in paragraph 2, the contractor may, during the storage entry period, cut or bone all or part of the products referred to in Article 2, provided that only the quantity for which the contract has been concluded is employed and that all the meat resulting from such operations is placed in store. Intention to make use of this facility shall be notified not later than the date of placing in storage .(') OJ No L 91 , 4. 4. 1989, p. 5. No L 164/26 Official Journal of the European Communities 15. 6 . 89 2. If the quantity actually stored unboned, or, if cut or boned, the quantity of unboned meat employed, is less than the quantity for which the contract was concluded and : (a) not less than 90 % of that quantity, the amount of aid referred to in Article 1 (2) shall be reduced propor ­ tionally ; (b) less than 90 % but more or equal to 80 % of that quantity, private storage aid is paid for half of the quantity actually stored ; (c) less than 80 % of this quantity, private storage aid shall not be paid. 3 . In the case of boning : (a) if the quantity actually stored does not exceed 67 kilograms of boned meat per 100 kilograms of unboned meat employed, private storage aid shall not be payable ; (b) if the quantity actually stored exceeds 67 kilograms but is lower than 75 kilograms of boned meat per 100 kilograms of unboned meat employed, the aid referred to in Article 1 (2) shall be reduced proportionnally. 4. The large tendons, cartilages, pieces of fat and other scraps left over from cutting for boning may not be stored. 5 . No aid shall be granted : (a) for quantities stored unboned or, in case of cutting or boning, for quantities of unboned meat employed, in excess fo quantities for which the contract was concluded ; and (b) in case of boning, for quantities in excess of 75 kilograms of boned meat per 100 kilograms of unboned meat employed. Article 5 1 . The actual storage period shall be closen by the storer, but may not be less than three months nor exceed five months. If the storage period exceeds three months the aid shall be increased in accordance with Article 1 (2). 2. After two months of storage under contract, a single advance payment of the aid may be made, at the storer's request, on condition that he lodges a security equal to the advance payment plus 20 %. The advance payment of the aid shall not exceed the amount of aid corresponding to a storage period of two months. Where quantities under contract are exported in accordance with Article 7 prior to the advance payment, the actual storage period for those quantities shall be taken into account when calculating the amount of advance payment. The advance payment of the aid shall be converted into national currency by applying the representative rate in force on the day of conclusion of the storage contract. Article 6 1 . By way of derogation from Article 2 (4) of Regulation (EEC) No 1091 /80, products to be stored under a private storage contract may be placed under the system laid down in Article 5 ( 1 ) of Regulation (EEC) No 565/80. Italy may require that the two operations referred to in the first subparagraph shall commence simulta ­ neously. 2 . For the purposes of paragraph 1 , where a private storage contract is concluded for a quantity which consists of several lots which are placed in storage on different dates, each of the said lots may be the subject of a separate payment declaration. A payment declaration, as referred to in Article 25 of Regulation (EEC) No 3665/87 shall be submitted for each lot on the day of its entry into storage. 'Lot' shall be taken to mean a quantity which is placed in storage on a given day. Article 7 1 . After two months of storage under contract, meat may be fully or partly withdrawn from store, subject to a minimum quantity, provided that, within 60 days following is removal from store it :  has left the Community's territory, or  has reached its destination in the cases referred to in Article 34 ( 1 ) of Regulation (EEC) No 3665/87, or  has been placed in a victualling warehouse approved pursuant to Article 38 of Regulation (EEC) No 3665/87. 2. If the 60-day period is not complied with, the amount of aid for the quantity concerned, calculated in accordance with Article 8 , shall be reduced :  by 1 5 % plus  a further 5 % per day exceeding the 60-day period. Moreover 15% of the security referred to in Article 10, and a further 5 % per day exceeding the 60 day period, shall be declared forfeit in respect of the quantity concerned. 3 . If, prior to the end of the minimum storage period, a minimum of 90 % of the meat actually stored under a contract has been exported in the sense of paragraph 1 , the balance may be withdrawn from store prior to the end of the minimum storage period. If withdrawn :  aid shall only be paid for the quantity having been exported, and  the security referred to in Article 10 shall be released only in respect of the quantity having been exported. 15. 6 . 89 Official Journal of the European Communities No L 164/27 4. For the purposes of the preceding paragraphs, proof shall be furnished as in the case of refunds. Article 8 1 . Where application has been made of Article 7, the amount of aid shall be reduced, in accordance with Article 1 (2). 2 . The storage period shall terminate on the day before :  the first day of removal from storage, or  the day of acceptance of the export declaration, if the meat has not been moved. 3 . Article 3 (4) of Council Regulation (EEC, Euratom)) No 1 1 82/71 (') shall not apply as regards the calculation of the storage period. Article 9 1 . The minimum quantity for each removal is fixed at five tonnes of product weight per store and per contractor. However, where the quantity left in a store is less than this quantity, one further withdrawal operation of the remaining quantity or part thereof shall be permitted. Where the withdrawal conditions referred to in the preceding subparagraph are not complied with :  the amount of aid for the quantity withdrawn shall be calculated in accordance with Articled 5 ( 1 ) or Article 8 , and  15 % of the security referred to in Article 10 shall be declared forfeit in respect of the quantity withdrawn. 2 . The storer shall inform the intervention agency in good time before the commencement of withdrawal operations, stating the quantities he intends to withdraw. - The intervention agency may require that this notification be made at least two working days before commencement of operations . Where this requirement is not complied with but where sufficient evidence has been furnished, to the satisfaction of the competent authority, as to the date of withdrawal from store and the quantities concerned  the amount of said shall be calculated in accordance with Article 5 ( 1 ) or Article 8, and  15 % of the security referred to in Article 10 shall be declared forfeit in respect of the quantity concerned . For all other cases, where that requirement is not complied with :  no said shall be paid under the contract concerned, and  the whole of the security referred to in Article 1 0 shall ber declared forfeit in respect of the contract concerned. Article 10 The amount of the security referred to in Article 4 (2) of Regulation (EEC) No 1091 /80 shall be :  100 ECU per tonne in respect of contracts covering carcases of half-carcases,  130 ECU per tonne in respect of contracts covering hindquarters,  75 ECU per tonne in respect of contracts covering forequarters. Article 11 Except in cases of forte majeure the application for payment of the aid and the supporting documents must be lodged with the competent authority within six months of the end of the contracted storage period. If it has not been possible to produce them on time although the applicant has acted promptly to obtain them on time although the applicant has acted promptly to obtain them, an extra period of time for their production may be granted. Where Article 7 is applied the necessary proof must be produced within the time limits specified in Article 47 (2) (4) (6) and (7) of Regulation (EEC) No 3665/87. Article 12 Italy shall communicate by telex to the Commission before Thursday of each week the results of the application of Articles 5 (2), 6 (1 ) and 7 of this Regulation. Article 13 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 124, 8 . 6. 1971 , p. 1 . No L 164/28 Official Journal of the European Communities 15. 6 . 89 ANNEX I. Carcases, half-carcases, hindquarters and forequarters from adult male bovine animals Products in respect of which aid is granted Amount of aid in ECU/tonne for a storage period of 3 months Amount in ECU/tonne to be deducted or added per day (a) Fresh or chilled carcases or half-carcases 420 1,0 (b) Fresh or chilled hindquarters cut in the manner known as 'pistola' 540 1,0 (c) Fresh or chilled hindquarters cut in the manner known as 'straight' 530 1,0 (d) Fresh or chilled hindquarters cut in the manner known as 'pistola' 300 1,0 (e) Fresh or chilled hindquarters cut in the manner known as 'straight' 310 1,0 II . Carcases, half-carcases, hindquarters and forequarters from adult bovine animals not included in I Products in respect of which aid is granted Amount of aid in ECU/tonne for a storage period of 3 months Amount in ECU/tonne to be deducted or added per day (a) Fresh or chilled carcases or half-carcases 350 1,0 (b) Fresh or chilled hindquarters cut in the manner known as 'pistola' 450 1,0 (c) Fresh or chilled hindquarters cut in the manner known as 'straight' 440 1,0 (d) Fresh or chilled hindquarters cut in the manner known as 'pistola' 250 1,0 (e) Fresh or chilled hindquarters cut in the manner known as 'straight' 260 1,0